laEBM@iR>gMq




                                       llth Court of Appeals

                                          Eastland, Texas

                                              Opinion




John Walton Alexander


      Appellant

Vs.        No.    11-84-263-CR   —   Appeal from Erath County

State of Texas


      Appellee




                                            ON REMAND


      The jury convicted John Walton Alexander of aggravated sexual assault of a child

[TEX. PENAL CODE ANN. sec. 22.021 (Vernon Supp. 1988)] and assessed his punishment at

confinement for 75 years and a fine of $10,000.           The facts are set forth in this Court's

original opinion dated May 30, 1985 [692 S.W.2d 563] and in the Court of Criminal

Appeals opinion dated June 29, 1988 [753 S.W.2d 401].

      The trial court and this Court relied upon the holdings in McDonald v. State,

513 S.W.2d 44 (Tex.Cr.App.1974), and Johnston v. State, 418 S.W.2d 522 (Tex.Cr.App.

1967), in overruling appellant's objection to proof before the jury of an extraneous

sexual offense involving another small child.           McDonald and Johnston were subsequently

overruled in Boutwell v. State, 719 S.W.2d 164 at 179 (Tex.Cr.App.1985), and the Court

of Criminal Appeals vacated the judgment of this Court and remanded the cause for this

Court to determine whether the trial court erred in permitting proof of the extraneous

offense and whether this was harmful to appellant under TEX.R.APP.P. 81(b)(2).

      Under Boutwell we find error, and we are unable [under Rule 81(b)(2)] to

determine "beyond a reasonable doubt that the error made no contribution to the
conviction or to the punishment."   See also Turner v. State, 754 S.W.2d 668 (Tex.

Cr.App.1988).

     The judgment of the trial court is reversed, and the cause is remanded.




                                                  PER CURIAM


October 6, 1988

Do not publish.   See TEX.R.APP.P. 90.